Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J), rendered August 20, 2003, convicting her of assault in the first degree, assault in the second degree, and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
*867Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence supporting, her conviction of assault in the first degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Finger, 95 NY2d 894 [2000]; People v Gray, 86 NY2d 10, 19-21 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see Penal Law § 120.10 [1]; § 10.00 [10]; People v Crawford, 200 AD2d 683 [1994]; Matter of Patrick W., 166 AD2d 652 [1990]; People v Howard, 79 AD2d 1064 [1981]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contentions are without merit. Spolzino, J.P., Ritter, Lifson and Angiolillo, JJ., concur.